Name: 2001/295/EC: Commission Decision of 10 April 2001 laying down the measures to be carried out before releasing the restrictions applied in accordance with Article 9 of Council Directive 85/511/EEC (Text with EEA relevance) (notified under document number C(2001) 1094)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  health;  Europe;  agricultural activity;  economic geography;  agricultural policy
 Date Published: 2001-04-11

 Avis juridique important|32001D02952001/295/EC: Commission Decision of 10 April 2001 laying down the measures to be carried out before releasing the restrictions applied in accordance with Article 9 of Council Directive 85/511/EEC (Text with EEA relevance) (notified under document number C(2001) 1094) Official Journal L 100 , 11/04/2001 P. 0035 - 0037Commission Decisionof 10 April 2001laying down the measures to be carried out before releasing the restrictions applied in accordance with Article 9 of Council Directive 85/511/EEC(notified under document number C(2001) 1094)(Text with EEA relevance)(2001/295/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Council Directive 85/511/EEC of 18 November 1985(4), as last amended by the Act of Accession of Austria, Finland and Sweden, introduced Community measures for the control of foot-and-mouth disease.(2) The establishment, in accordance with Article 9 of that Directive, of protection and surveillance zones around confirmed outbreaks is an essential element of disease control, however the Directive does not provide for the measures necessary to be carried out before the restrictions applied in the zones are released.(3) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, France, the Netherlands and Ireland, the Commission, in order to reinforce the measures taken by the affected Member States in the framework of Directive 85/511/EEC adopted Decisions 2001/172/EC(5), 2001/208/EC(6), 2001/223/EC(7) and 2001/234/EC(8) concerning certain protection measures with regard to foot-and-mouth disease in the respective Member State.(4) The current epidemic involves to a great extent animals of susceptible species that express very mild clinical signs and therefore the absence of disease must be substantiated by appropriate laboratory testing.(5) It appears appropriate to lay down the minimum requirements for the measures to be taken before the restrictions applied in protection and surveillance zones can be released.(6) The measures provided for in this Decision shall not apply to Great Britain in view of the different epidemiological situation which cannot be compared with other parts of the Community.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Northern Ireland and Member States other than the United Kingdom shall ensure that the following measures are carried out in the zones established in accordance with Directive 85/511/EEC prior to lifting the restrictions provided for in Article 9 of that Directive:1. The measures applied in the protection zone shall be maintained until the following requirements have been met:(a) at least 15 days have elapsed since the elimination of all the animals of susceptible species from the holding referred to in Article 5 of Directive 85/511/EEC and the completion of the preliminary cleansing and disinfection on this holding, carried out in accordance with Article 10 of that Directive, and(b) a survey has been concluded with negative results in all holdings with animals of susceptible species situated within the zone.This survey shall be carried out in compliance with the provisions in paragraph 1 of the Annex and shall, where required by the epidemiological situation, in particular where small ruminants are affected by the disease and based on the provisions in paragraphs 2.1 and 2.4 of the Annex, include the measures provided for in paragraph 2.2 of the Annex.2. The measures applied in the surveillance zone shall be maintained until the following requirements have been met:(a) at least 30 days have elapsed since the elimination of all the animals of susceptible species from the holding referred to in Article 5 of Directive 85/511/EEC and the completion of the preliminary cleansing and disinfection on this holding, carried out in accordance with Article 10 of that Directive, and(b) the requirements laid down in paragraph 1(b) have been met in the respective protection zone,(c) a survey has been concluded with negative results in all holdings with animals of susceptible species situated within the zone.This survey shall be carried out in compliance with the provisions in paragraph 1 of the Annex and shall, where required by the epidemiological situation, in particular where small ruminants are affected by the disease and based on the provisions in paragraphs 2.1 and 2.4 of the Annex, include the measures provided for in paragraph 2.3 of the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 10 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 315, 26.11.1985, p. 11.(5) OJ L 62, 2.3.2001, p. 22.(6) OJ L 73, 15.3.2001, p. 38.(7) OJ L 82, 22.3.2001, p. 29.(8) OJ L 84, 23.3.2001, p. 62.ANNEX1. CLINICAL EXAMINATION1.1. Holdings must undergo clinical examinations of all animals of susceptible species for signs or symptoms of foot-and-mouth disease.1.2. Special emphasis must be laid on animals which may have been exposed to foot-and-mouth disease virus with a high probability, notably transport from holdings at risk or close contact to persons or equipment that had close contact to holdings at risk.1.3. The clinical examination must take into account the transmission of foot-and-mouth disease and the way in which animals of susceptible species are kept.1.4. Relevant records kept on the holding must be examined in detail with particular regard to data on morbidity, mortality and abortion, clinical observations, changes in productivity and feed intake, purchase or sale of animals, visits of persons likely to be contaminated and other anamnesticly important information.2. PROCEDURES FOR SAMPLING2.1. Serological sampling shall be carried out according to the recommendations of the epidemiological team established within the framework of the contingency plans, and shall without prejudice to the requirements in paragraphs 2.2 and 2.3 support the provision of evidence for the absence of previous infection.The measures applicable to holdings where sheep and goats are kept may equally apply to holdings where other susceptible animals are kept taking into account the recommendations of the epidemiological team.2.2. All holdings within the perimeters of the zone where sheep and goats have not been in direct and close contact with bovine animals during a period of at least 21 days prior to taking the samples shall be examined following a sampling protocol suitable to detect at least 5 % prevalence of disease with at least 95 % certainty.2.3. Holdings within the perimeters of the zone where the presence of foot-and-mouth disease in the absence of clinical signs must be suspected, notably where sheep and goats are kept, shall be examined. For the purpose of this survey the model of a multi-stage sampling shall be sufficient which must ensure that samples are taken:2.3.1. from holdings in all administrative units within the perimeters of the zone where sheep and goats have not been in direct and close contact with bovine animals during a period of at least 30 days prior to taking the samples, and2.3.2. from as many holdings of those referred to in point 2.3.1 as necessary to detect with 95 % certainty at least one infected holding if the estimated prevalence of the disease was 2 % equally distributed throughout the zone (maximum 150 holdings), and2.3.3. from as many sheep and goats per holding as necessary to detect at least 5 % prevalence of disease within the herd with at least 95 % certainty, but not more than 60 samples per holding and from all sheep and goats if there are less than 15 sheep and goats on the holding.2.4. Actions will commence when at least 21 days have elapsed after the elimination of susceptible animals on the infected holding(s) and the carrying out of preliminary cleansing and disinfection.